If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                   revision until final publication in the Michigan Appeals Reports.




                           STATE OF MICHIGAN

                            COURT OF APPEALS


PEOPLE OF THE STATE OF MICHIGAN,                                    UNPUBLISHED
                                                                    May 26, 2022
                Plaintiff-Appellee,

v                                                                   No. 357631
                                                                    Shiawassee Circuit Court
JENNIFER ANN MONROE,                                                LC No. 19-004471-FH

                Defendant-Appellant


Before: GLEICHER, C.J., and K. F. KELLY and PATEL, JJ.

PER CURIAM.

        Jennifer Ann Monroe was interrogated for two hours by two detectives while confined to
a bed in the trauma intensive care unit of a hospital. Monroe was not read her Miranda1 rights,
was not told that she could refuse to speak with the detectives, and was not advised that the
detectives would leave her hospital room at her request. During the interrogation Monroe was
under the influence of morphine, which a medical expert testified would have impaired her
comprehension and judgment. In addition, medical professionals assessed Monroe as
“[o]verwhelmed and/or unable to participate in decision-making.”

        Monroe’s statements were not voluntary and the detectives should have read Monroe her
Miranda rights prior to the commencement of the custodial interrogation. We reverse the trial
court’s order denying Monroe’s motion to suppress her hospital statements.

                                       I. BACKGROUND

        On October 16, 2019, Monroe was found unconscious in her home with stab wounds to her
thighs and chest, as well as a neck laceration. Her boyfriend was deceased in the bedroom. Monroe
arrived at Owosso Memorial Hospital by ambulance at approximately 7:55 p.m. At that time, her



1
    Miranda v Arizona, 384 US 436; 86 S Ct 1602; 16 L Ed 2d 694 (1966).



                                                -1-
Glasgow Coma Scale score was assessed as an 8 out of 15. 2 She was administered several
medications, including at least 2 doses of fentanyl within the first two hours of her hospitalization.
Doctors surgically placed a chest tube to re-inflate her collapsed lung. Due to the nature of her
injuries, she was transferred to Sparrow Hospital for further treatment, receiving two units of blood
during her transport.

      Monroe arrived at Sparrow Hospital’s emergency room at approximately 10:17 p.m. on
October 16, 2019. Shortly thereafter, she was transferred to the trauma intensive care unit. She
underwent surgery to close her wounds a few hours later.

        Medical professionals assessed Monroe’s mental state multiple times on October 17, 2019.
For example, a registered nurse completed a Utilization Review at 8:38 a.m. on October 17, 2019,
and noted that Monroe was “a poor historian, distressed and incoherent, stating that she stabbed
herself but also that she does not remember what happened.” Suicide precautions were
implemented and a sitter was placed at her bedside. In addition, the medical staff noted that Monroe
“[o]verestimates/[f]orgets [l]imitations” and consistently assessed her as “[o]verwhelmed and/or
unable to participate in decision-making.” Her medical history was noted to include diagnoses of
bipolar 1 disorder and depression.

         Sparrow’s medical staff further indicated that Monroe was in severe pain, tachycardic,
“bedfast” (bedridden), and required “nurse assist” for ambulation. She received five doses of
intravenous morphine between 12:20 a.m. and 11:08 a.m. on October 17, 2019. When she received
her fifth does at 11:08 a.m., her pain level was assessed as a 7 out of 10. Her pain remained at a 7
out of 10 nearly an hour later at 12:00 p.m. At that time, Monroe’s mobility was “[s]lightly
limited,” her gait and transferring were “weak,” and her fall risk was assessed as “high.” Her
sensory perceptions were also noted to be “slightly limited,” her level of consciousness was
described as “alert” but “restless,” and her breathing was abnormally rapid and shallow with
bilateral diminished breath sounds and inspiratory wheezes.

        Just two hours after Monroe’s fifth dose of morphine, two detectives interrogated her. The
interrogation, which continued for two hours, was recorded. The detectives flanked Monroe’s
hospital bed, with one seated next to her and one seated at the foot of her bed. The recording began
with one of the detectives calling out Monroe’s name and appearing to rouse her from a state of
sleep. During the first 25 minutes of the interrogation, Monroe can be heard groaning, loudly
sobbing, coughing, and struggling to breathe. At one point, one of the detectives told Monroe that
the monitor reflected that her oxygen level was decreasing. Monroe was encouraged to keep the
nasal cannula in place to maintain a steady flow of oxygen. A little over an hour into the
interrogation, a nurse entered the room and interrupted the interrogation to administer medication
to Monroe to reduce her pain and “take the edge off.” Throughout the interrogation, Monroe
repeatedly stated that she could not recall any specifics of the events or a timeline. Despite her


2
  The Glasgow Coma Scale (GCS) is scored between 3 and 15, with 3 being the worst and 15 the
best. It is composed of 3 parameters: eye opening response, verbal response and motor response.
A score of 13 or higher correlates with mild brain injury, a score of 9 to 12 correlates with moderate
injury, and a score of 8 or less, such as Monroe’s, represents severe brain injury. See
https://www.cdc.gov/masstrauma/resources/gcs.pdf


                                                 -2-
inability to recall the events, the detectives continued to press Monroe for specifics. After nearly
two hours of interrogating questions, she responded “I have never been so unsure about anything
ever before in my life. I don’t know what to say.”

        It is undisputed that the detectives did not advise Monroe of her Miranda rights before the
two-hour interrogation. It is further undisputed that the detectives did not tell her that she could
refuse to speak with them, or that they would leave if she wanted them to leave.

       Ultimately, Monroe was arrested and charged with open murder pursuant to MCL 750.316.
Monroe filed a motion to suppress her hospital statements, arguing that they were not voluntary
and that she had not been advised of her Miranda rights. The trial court held a Walker3 hearing
and reviewed the audio recording of the hospital interrogation.

         At the hearing, one of the detectives testified that Monroe appeared to be sleeping when
they entered her room – she was lying in bed with her eyes closed and opened her eyes only after
he called out her name. He admitted that she was hooked up to medical apparatus during the
interrogation. He stated that she cried throughout the interrogation and appeared to be gasping for
air at times. He did not ask the medical personnel what type of medication Monroe had been
administered. He acknowledged that he did not know if she was on any medications that could
affect her comprehension. The detective conceded that did not know whether she was able to get
out of bed, nor did he ask the medical staff whether she could. He further admitted that the
detectives were dressed in plain clothes and their guns and badges were concealed.

         The Walker hearing included testimony from defendant’s expert, Dr. Norman Miller, who
is board certified in neurology, psychiatry, addiction psychiatry, and forensic psychiatry. The trial
court determined that Dr. Miller was qualified as an expert in general psychiatry. Dr. Miller
testified that fentanyl is a sedative that suppresses brain function, sedates behavior, and can cause
sleep and confusion. He testified that fentanyl is 100 times more potent than morphine, which is
also a sedative that suppresses consciousness and can cause sleep and confusion. He opined that it
would have been difficult for Monroe to ambulate due to the medications and her injuries. He
stated that a person under the influence of fentanyl and morphine would have difficulty
comprehending:

         [T]hey would have difficulty comprehending . . . their surroundings,
         comprehending people talking to them, comprehending the purpose,
         comprehending – recalling, being able to make judgment, sensible judgments.
         Their . . . judgment would be impaired. . . . They really wouldn’t be in touch with
         their surroundings. Their recall would be impaired.

        Dr. Miller noted that a person impaired by opioids may recall some things and may not
recall others because the impairment “can wax and wane.” He also testified that the effects of
opioids can accumulate with repetitive doses in a hospital setting. Dr. Miller’s opinion was based
on his review of the medical records, two interviews of Monroe, and his education and experience.



3
    People v Walker, 374 Mich 331; 132 NW2d 87 (1965).


                                                 -3-
He conceded that he did not recall listening to the audio recording of the two-hour interrogation or
reviewing the police summary of the interrogation.

         The trial court denied Monroe’s motion to suppress her hospital statements. At the outset,
the trial court concluded that the detectives interrogated Monroe within the meaning of Miranda.
However, the trial court determined that, for Miranda purposes, Monroe was not in custody. The
trial court acknowledged, “[f]rom a medical perspective, defendant would have had difficulty
leaving her hospital room during questioning.” But the trial court dismissed the notion that the
hospital environment was more coercive than a police interview room, concluding that the
detectives were courteous and respectful.

        The trial court rejected Monroe’s arguments that her thought-process was impaired by the
opioids, concluding that she was articulate and able to recall certain details during the
interrogation. Notably, the trial court disagreed with the medical opinions offered by the only
expert witness who testified at the hearing, as well as the opinions of the medical professionals
who documented that Monroe was a poor historian, distressed, and incoherent. Instead, the trial
court substituted its own, non-medical assessment of Monroe’s mental state, concluding:

       [D]efendant’s medical condition did not meaningfully diminish her judgment. The
       environment was less coercive than that of a station house, and a reasonable person
       in her position would have felt free to terminate the interview.

       Based on the same factual analysis, the trial court also held that Monroe’s statements were
voluntary.

                                 II. STANDARD OF REVIEW

        We review a trial court’s ultimate decision on a motion to suppress de novo, but we review
any factual findings for clear error. People v Elliott, 494 Mich 292, 301; 833 NW2d 284 (2013).
A finding is clearly erroneous if, after an examination of the entire record, the reviewing court is
left with a definite and firm conviction that the trial court made a mistake. People v Givans, 227
Mich App 113, 119; 575 NW2d 84 (1997). Underlying questions of law are reviewed de novo.
People v Daoud, 462 Mich 621, 629-630; 614 NW2d 152 (2000).

                             III. INVOLUNTARY STATEMENTS

       Monroe argues that the trial court erred in holding that her statements during the two-hour
hospital interrogation were voluntary. We agree.

        The United States Constitution and the Michigan Constitution guarantee a right against
self-incrimination and afford due process of law. US Const, Ams V and XIV; Const 1963, art 1,
§ 17. If a statement was not freely and voluntarily made, its use offends due process. Mincey v
Arizona, 437 US 385, 398; 98 S Ct 2408; 57 L Ed 2d 290 (1978).

       Our Supreme Court has articulated factors to guide courts in assessing whether a
defendant’s statements were voluntary:




                                                -4-
               In determining whether a statement is voluntary, the trial court should
       consider, among other things, the following factors: the age of the accused; his lack
       of education or his intelligence level; the extent of his previous experience with the
       police; the repeated and prolonged nature of the questioning; the length of the
       detention of the accused before he gave the statement in question; the lack of any
       advice to the accused of his constitutional rights; whether there was an unnecessary
       delay in bringing him before a magistrate before he gave the confession; whether
       the accused was injured, intoxicated or drugged, or in ill health when he gave the
       statement; whether the accused was deprived of food, sleep, or medical attention;
       whether the accused was physically abused; and whether the suspect was threatened
       with abuse. [People v Cipriano, 431 Mich 315, 334; 429 NW2d 781 (1988)
       (citations omitted).]

“The absence or presence of any one of these factors is not necessarily conclusive on the issue of
voluntariness. The ultimate test of admissibility is whether the totality of the circumstances
surrounding the making of the confession indicates that it was freely and voluntarily made.” Id.

        In Mincey, the United States Supreme Court concluded that a defendant’s statements
obtained from his hospital bed in the intensive care unit were not voluntary and, therefore,
inadmissible in the criminal trial. The Court explained the circumstances surrounding the
interrogation:

               Mincey was brought to the hospital after the shooting and taken
       immediately to the emergency room where he was examined and treated. He had
       sustained a wound in his hip, resulting in damage to the sciatic nerve and partial
       paralysis of his right leg. Tubes were inserted into his throat to help him breathe,
       and through his nose into his stomach to keep him from vomiting; a catheter was
       inserted into his bladder. He received various drugs, and a device was attached to
       his arm so that he could be fed intravenously. He was then taken to the intensive
       care unit.

                At about eight o’clock that evening, [the detective] came to the intensive
       care unit to interrogate him. Mincey was unable to talk because of the tube in his
       mouth, and so he responded to [the detective]’s questions by writing answers on
       pieces of paper provided by the hospital. [The detective] told Mincey he was under
       arrest for the murder of a police officer, gave him the warnings required by Miranda
       v. Arizona, and began to ask questions about the events that had taken place in
       Mincey’s apartment a few hours earlier. Although Mincey asked repeatedly that the
       interrogation stop until he could get a lawyer, [the detective] continued to question
       him until almost midnight. [437 US at 396 (citation omitted).]

        The Supreme Court declared that it was “hard to imagine a situation less conducive to the
exercise of a rational intellect and a free will than Mincey’s.” Id. at 398 (quotation marks omitted).
The Court emphasized the following factors: (1) Mincey was seriously wounded; (2) the
interrogation was just a few hours after the injuries were inflicted; (3) he was in the intensive care
unit at the time of the interrogation; (4) he described his leg pain as “unbearable;” (5) he was
“confused and unable to think clearly about either the events of that afternoon;” (6) he asked for


                                                 -5-
the interrogation to end; and, (7) “he was lying on his back on a hospital bed, encumbered by tubes,
needles, and breathing apparatus . . . at the complete mercy of [the detective], unable to escape or
resist the thrust of [the] interrogation.” Id. at 398-399 (quotation marks and citations omitted).

        Monroe, like Mincey, was seriously wounded and confined to a bed in the hospital’s trauma
intensive care unit. She was attached to an IV, oxygen and other medical apparatus while flanked
by two detectives during a two-hour interrogation. The detectives woke her from a sleep state and
immediately started grilling her. During the first ten minutes of questioning, she groaned, sobbed,
coughed, and struggled to breathe while the alarms on her medical monitors went off. The
detectives informed Monroe that the monitors were signaling that her oxygen level was decreasing.
Rather than terminate the interrogation or ask her if she wanted to speak with them, the detectives
replaced Monroe’s nasal canula and continued to press her for answers. Her pain was significant
enough that a dose of morphine just two hours before the interrogation did not decrease her pain
level, which remained constant. A little over an hour into the interrogation, a nurse interrupted to
give her additional pain medication. Again, the detectives did not terminate the interrogation or
ask her if she wanted to speak with them. Monroe had no prior experience with the police and,
given her condition, it is unlikely that she would have known that she did not have to speak with
the detectives or that they would leave her hospital room if she asked them to leave.4

       While deference is given to the trial court’s credibility assessments and the weight accorded
to evidence during a Walker hearing,5 the trial court clearly erred by relying on its own non-
medical opinion as opposed to the medical opinions of the only testifying expert witness and the
record statements of the hospital medical professionals. Despite the medical expert’s testimony
that morphine suppresses consciousness and impairs a person’s ability to make sensible judgments,


4
  We respectfully disagree with the dissent that the facts of this case are similar to People v Posey,
334 Mich App 338; 964 NW2d 862 (2020), wherein this Court concluded that a defendant’s
statements made to the police during a hospital interview following surgery for a gunshot wound
were voluntary. The Posey Court made the following findings: the defendant’s “status as a third-
offense habitual offender indicates that he had prior experience with the police;” “[t]he questioning
lasted less than 25 minutes, of which, more than six minutes were dedicated to discussing [his]
personal information and obtaining a Miranda waiver;” the defendant was “alert and articulate;”
there was “no sign that he was impaired by any medication during the interview;” “his physical
condition was nowhere near as severe as the defendant’s condition in Mincey;” and there was “no
evidence that [his] mental condition was significantly compromised or diminished.” Conversely,
Monroe had never been involved with the police before the interrogation, her interrogation was
nearly five times longer than the one at issue in Posey, she exhibited signs of pain throughout the
interrogation, she was attached to various medical apparatus throughout the interrogation, medical
professionals determined that she was “[o]verwhelmed and/or unable to participate in decision-
making,” and there was medical expert testimony that the pain medication administered to Monroe
suppresses consciousness and impairs a person’s ability to make sensible judgments. There is no
indication that the defendant in Posey presented any medical records or expert testimony to support
his arguments.
5
    People v Ryan, 295 Mich App 388, 396; 819 NW2d 55 (2012).



                                                 -6-
the trial court concluded that Monroe’s thought process was not impaired by medication. The trial
court opined that Monroe knew she could terminate the interview based on the fact that she had
declined to speak with the first officer who attempted to get a statement from her.6 However, the
first interview attempt was approximately 15 hours earlier and, more importantly, it occurred
before Monroe was administered her first of five doses of morphine over an 11-hour period. The
trial court’s conclusion is also inconsistent with the medical professionals’ determination that
Monroe was “[o]verwhelmed and/or unable to participate in decision-making,” and unsupported
by evidence other than the trial court’s erroneous inference that Monroe was in that same condition
at the time of the first interview request as she was for the second.

        The trial court also disagreed with the registered nurse’s assessment that Monroe was a
poor historian, distressed and incoherent. The trial court deemed that assessment incorrect because
she was able to recall and articulate certain events during the two-hour interrogation. The trial
court’s non-medical opinion is not only inconsistent with the medical records, it also ignores the
expert’s testimony that a person impaired by opioids may recall some things and may not recall
others because the impairment “can wax and wane.”

        Considering the totality of the circumstances, Monroe’s capacity for self-determination
was critically impaired and her hospital statements were not the product of a free and unconstrained
choice. Givans, 227 Mich App at 121. As such, the trial court clearly erred in finding Monroe’s
statements were voluntary.

                              III. CUSTODIAL INTERROGATION

        The fact that Monroe’s statements were not voluntary is enough to warrant suppression of
the statements that she made during the two-hour hospital interrogation. However, Monroe also
argues that the statements should be suppressed because she was “in custody” and entitled to
Miranda warnings before the questioning began. We agree and find that suppression is warranted
on this separate ground as well.

        Miranda dictates that, prior to any police questioning, a person must be warned of his or
her constitutional rights in situations involving a custodial interrogation. People v Barritt, 325
Mich App 556, 562; 926 NW2d 811 (2018). Specifically, the person must be informed: “(1) that
he has the right to remain silent, (2) that anything he says can and will be used against him in court,
(3) that he has a right to the presence of an attorney during any questioning, and (4) that if he
cannot afford an attorney one will be appointed for him.” Daoud, 462 Mich at 625 n 1. Statements
made during a custodial interrogation are not admissible unless the defendant “voluntarily,




6
  An officer testified that he was instructed to attempt to get a statement from defendant when she
was transferred to Sparrow Hospital. He drove the ambulance during the transfer, but had to wait
for the Sparrow medical personnel to stabilize her before he could speak with her. The officer
conceded that defendant was not physically able to get up and move. Unlike the two detectives
who interrogated defendant, the officer asked defendant if she wanted to talk about what happened.
The officer terminated the interview when the defendant declined to speak with him.


                                                 -7-
knowingly, and intelligently” waived his or her constitutional right against self-incrimination.
Miranda, 384 US at 444.

        “Custodial interrogation” has been defined as “questioning initiated by law enforcement
officers after a person has been taken into custody or otherwise deprived of his freedom of action
in any significant way.” Id. The United States Supreme Court has set forth the following
constitutional standards to determine whether a person was in “custody” at the time of the
interrogation:

       As used in our Miranda case law, “custody” is a term of art that specifies
       circumstances that are thought generally to present a serious danger of coercion. In
       determining whether a person is in custody in this sense, the initial step is to
       ascertain whether, in light of the objective circumstances of the interrogation, a
       reasonable person [would] have felt he or she was not at liberty to terminate the
       interrogation and leave. And in order to determine how a suspect would have
       gauge[d] his freedom of movement, courts must examine all of the circumstances
       surrounding the interrogation. Relevant factors include the location of the
       questioning, its duration, statements made during the interview, the presence or
       absence of physical restraints during the questioning, and the release of the
       interviewee at the end of the questioning. [Howes v Fields, 565 US 499, 508-509;
       132 S Ct 1181; 182 L Ed 2d 17 (2012) (quotation marks and citations omitted).]

        The Supreme Court has concluded that an interview that lasted two hours weighed in favor
of a finding that a suspect was in custody. Yarborough v Alvarado, 541 US 652, 665; 124 S Ct
2140; 158 L Ed 2d 938 (2004). Under Yarborough, the failure to tell a suspect that he or she is free
to leave is another factor that can contribute to a finding that a suspect was in custody. Id.

        Here, Monroe was awakened from a sleep-state shortly after receiving her fifth dose of
morphine over an 11-hour period. She was attached to various medical devices and confined to a
hospital bed. The detectives flanked her bed, pressing her for answers while she groaned, sobbed,
coughed, and struggled to breathe. Despite Monroe’s medical condition and emotional state, the
detectives did not terminate their questioning or give her an option to not speak with them. Instead,
the detectives replaced her nasal canula, watched as the nurse administered additional pain
medication, and pressured her to provide them with answers for over two hours. A reasonable
person in Monroe’s position would perceive that she was the target of the police investigation, that
she was not free to terminate the interrogation, and that she was not free to leave. And no evidence
supports that Monroe could leave her hospital room even if she wanted to.

       Based on the totality of the circumstances, Monroe was in custody at the time that her
statements were made and she was entitled to Miranda warnings. The trial court erred in failing to
suppress her statements.

                                       IV. CONCLUSION

        The trial court clearly erred in finding Monroe’s statements were voluntary. Accordingly,
the statements Monroe made during the two-hour hospital interrogation must be suppressed.



                                                -8-
        Additionally, the trial court clearly erred in holding that Monroe was not in custody during
the interrogation. The detective’s failure to provide Miranda warnings before the custodial
interrogation supply a second ground for suppressing Monroe’s hospital statements.

       We reverse the trial court’s denial of defendant’s motion to suppress and remand for further
proceedings.



                                                             /s/ Elizabeth L. Gleicher
                                                             /s/ Sima G. Patel




                                                -9-